Exhibit 10.1

 

AMENDMENT No. 1, dated as of March 15, 2013 (this “Amendment”), to the Credit
Agreement dated as of January 28, 2013, among EAGLE SPINCO INC., a Delaware
limited liability company (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), BARCLAYS BANK PLC, as Administrative Agent (the
“Administrative Agent”) and the other parties thereto (as amended, restated,
modified and supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower and the Guarantors desire to amend the Credit Agreement on
the terms set forth herein;

 

WHEREAS, Section 9.1 of the Credit Agreement provides that the Borrower, the
Guarantors and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                           Amendment to Credit
Agreement.  As of the First Amendment Effective Date (as defined below) Section
11.1 of the Credit Agreement is hereby amended by deleting the definition of
“Applicable Margin” in its entirety and replacing it with the following:

 

“Applicable Margin” means (i) if a Base Rate Loan, 1.50 percent (1.50%) per
annum and (ii) if a LIBOR Rate Loan, 2.50 percent (2.50%) per annum.”

 

Section 2.                                           Reaffirmation of Guaranty
Agreement.  Each Guarantor hereby acknowledges and agrees that on the First
Amendment Effective Date, all of its respective obligations and liabilities
under the Guaranty Agreement and the other Loan Documents to which it is a party
are reaffirmed and remain in full force and effect.

 

Section 3.                                           Representations and
Warranties.  Each Credit Party, severally as to itself and not jointly, hereby
represents and warrants to the Administrative Agent and the Lenders that the
execution, delivery and performance by the Credit Parties of this Amendment, are
within such Credit Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not (i) contravene the terms of
any Persons’s Organization Documents, (ii) conflict with or result in any
material breach or contravention of, or result in the creation of any Lien
under, any document evidencing any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or (iii) violate any
Requirement of Law in any material respect.

 

Section 4.                                           Effectiveness.  Section 1
of this Amendment shall become effective on the date (such date, if any, the
“First Amendment Effective Date”) that the Administrative Agent shall have
received executed signature pages hereto from the Borrower, the Guarantors and
each Lender.

 

--------------------------------------------------------------------------------


 

Section 5.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 6.                                           Applicable Law.  THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

Section 7.                                           Headings.  Section and
Subsection headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose or be given any substantive effect.

 

Section 8.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of any other Loan Document.  Each and every term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Loan
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect as expressly amended hereby.  Each Loan Party reaffirms
its obligations under the Loan Documents to which it is party after giving
effect to this Amendment.  This Amendment shall constitute a Loan Document for
all purposes of the Credit Agreement and from and after the First Amendment
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.

 

Section 9.                                           Submission To Jurisdiction;
Waivers. Each of the parties hereto hereby irrevocably and unconditionally
agrees that Sections 9.18 and 9.19 of the Credit Agreement are incorporated
herein mutatis mutandis.

 

[The remainder of this page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

Borrower:

 

 

 

EAGLE SPINCO INC.

 

 

 

 

 

By:

 

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

Guarantors:

 

 

 

 

 

 

AXIALL CORPORATION

 

 

 

 

 

 

By:

 

/s/ Timothy Mann, Jr.

 

 

 

Name:

Timothy Mann, Jr.

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

AXIALL, LLC

 

 

GEORGIA GULF LAKE CHARLES, LLC

 

 

ROYAL MOULDINGS LIMITED

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC.

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC.

 

 

PLASTIC TRENDS, INC.

 

 

ROYAL GROUP SALES (USA) LIMITED

 

 

ROME DELAWARE CORP.

 

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED

 

 

PHH MONOMERS, L.L.C.

 

 

EAGLE HOLDCO 3 LLC

 

 

EAGLE US 2 LLC

 

 

EAGLE CONTROLLED 2 OHIO SPINCO, INC.

 

 

EAGLE NATRIUM LLC

 

 

EAGLE PIPELINE, INC.

 

 

 

 

 

 

 

By:

 

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

EXTERIOR PORTFOLIO, LLC

 

 

 

 

By:

 

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Vice President

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent and a Lender

 

 

 

 

 

 

By:

 

/s/ Vanessa A. Kurbatskiy

 

 

Name:

Vanessa A. Kurbatskiy

 

 

Title:

Vice President

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Katherine Stewart

 

 

Name:

Katherine Stewart

 

 

Title:

Authorized Signatory

 

[Lender Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

 

JPMorgan Chase Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Brian Knapp

 

 

Name:

Brian Knapp

 

 

Title:

Vice President

 

[Lender Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

 

 

  Royal Bank of Canada, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin Flynn

 

 

Name:

Kevin Flynn

 

 

Title:

Authorized Signatory

 

[Lender Signature Page to Amendment]

 

--------------------------------------------------------------------------------